RICHARDSON & PATEL LLP 10900 Wilshire Boulevard Suite 500 Los Angeles, CA 90024 Telephone (310) 208-1182 Facsimile (310) 208-1154 August 8, 2007 VIA EDGAR AND FACSIMILE Securities and Exchange Commission Division of Corporate Finance 100 F Street, N.E. Washington, D.C. 20549 Attn: Donald F. Delaney Facsimile:(202) 772-9368 RE: Earth Search Sciences, Inc. Form 10-KSB for the Fiscal Year Ended March 31, 2007 Filed July 16, 2007 Form 10-KSB for the Fiscal Year Ended March 31, 2006 Filed July 17, 2006 Form 10-QSB for the Fiscal Quarter Ended September 30, 2006 Filed November 20, 2006 Response Letter Dated June 15, 2006 File No. 000-19566 Ladies and Gentlemen: Reference is made to Mr. Karl Hiller’s letter (the “Comment Letter”) dated July 26, 2007 to Mr. Larry F. Vance, Chairman of the Board and Chief Executive Officer of Earth Search Sciences, Inc. (the “Company”) regarding the above-referenced file and our letter dated June 15, 2006. The Company expects to respond to the comments raised in the Comment Letter, on or before August 31, 2007.The Company requires this time to prepare its response because of its limited resources, the extent of the comments and need to amend additional filings in responding. If you have any questions or further comments, please do not hesitate to contact the undersigned at (310) 208-1182 or via fax at (310) 208-1154. Very truly yours, Richardson & Patel, LLP /s/ Ruba Qashu Ruba Qashu cc:Larry F. Vance
